DETAILED ACTION

Allowable Subject Matter
Claim 1-26 are allowed.

As per claim 1, the prior art Draper (US 2015/0115608) discloses a method of generating a control schedule for a wind turbine, the control schedule indicating how the turbine maximum power level varies overtime (see Figs. 1 and 2 and paragraph 0051), the method comprising:applying an optimisation function that varies an initial control schedule to determine an optimised control schedule by varying the tradeoff between energy capture and fatigue life consumed by the turbine or the one or more turbine components until an optimised control schedule is determined (see Figs. 1 and 2 and paragraph 0051).  
The prior art Kooijman (US 2015/0167637) discloses determining a value indicative of the current remaining fatigue lifetime of the turbine, or one or more turbine components, based on measured wind turbine site or operating data (see Abstract)

However the prior art fails to disclose wherein the optimisation including:
estimating future fatigue lifetime consumed by the turbine or turbine component over the duration of the varied control schedule based on the current remaining fatigue lifetime and the varied control schedule; and constraining the optimisation of the control schedule according to one or more input constraints, wherein the input constraints include a maximum number of permitted component replacements for one or more 

Independent claims 19, 20, and 26 are allowable because they incorporate the same allowable subject matter as previously discussed in independent claim 1. 

Dependent claims 2-18 and 21-25 are allowable due to their dependency upon allowable independent claims 1 or 20.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J DALBO whose telephone number is (571)270-3727.  The examiner can normally be reached on M-F 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MICHAEL J DALBO/Primary Examiner, Art Unit 2865